
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.1
 
AMENDED AND RESTATED
 
SEPARATION AGREEMENT
 
THIS AMENDED AND RESTATED SEPARATION AGREEMENT (this “Amended and Restated
Separation Agreement”) by and between Thomas F. Shields (the “Executive”) and
Rex Energy Operating Corp., a Delaware corporation (the “Company”), is made and
entered into as of February 29, 2008.
 
WHEREAS, the Executive and the Company are parties to that certain Separation
Agreement dated December 17, 2008 (the "Original Separation Agreement"); and
 
WHEREAS, the Executive and the Company desire to amend and restate the Original
Separation Agreement and replace it with the following agreement.
 
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, the parties hereto agree to
amend and restate the Original Separation Agreement as follows:
 
W I T N E S S E T H
 
WHEREAS, the Executive served as the President and Chief Operating Officer of
the Company and its parent, Rex Energy Corporation (“Rex”), and currently serves
as President of the Company and of Rex;
 
WHEREAS, the Executive’s employment with the Company is subject to an Employment
Agreement dated as of August 1, 2007 (the “Employment Agreement”);
 
WHEREAS, the Executive desires to terminate his employment with the Company
effective on February 29, 2008 (the “Date of Termination”); and
 
WHEREAS, the Executive and the Company desire to set forth the parties
agreements and understandings regarding Executive’s benefits upon the
termination of Executive’s employment
 
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, the parties hereto agree as
follows:
 
1. To the extent the terms of this Amended and Restated Separation Agreement
contradict the terms of the Employment Agreement, the terms of this Amended and
Restated Separation Agreement shall supersede the terms of the Employment
Agreement.  Except as amended by this Amended and Restated Separation Agreement,
the Employment Agreement shall remain in full force and effect.  All references
to “Agreement” contained in the Employment Agreement shall be deemed to be a
reference to the Employee Agreement, as modified by this Amended and Restated
Separation Agreement.  Certain capitalized terms used herein that are not
otherwise defined are defined in Employment Agreement, and the terms defined in
this Amended and Restated Separation Agreement shall be incorporated in the
Employment Agreement.
 
2. Until the close of business on the Date of Termination, Executive shall
continue to be employed as President of the Company and Rex, and the Executive’s
Principal Place of Employment shall be the Company’s office in Canonsburg,
Pennsylvania.  At the close of business on the Date of Termination, the
Executive’s employment with the Company is hereby terminated.
 
 
-1-

--------------------------------------------------------------------------------

 
3. Following Executive’s termination and satisfaction of the conditions herein,
the Company shall pay or provide the Executive (and his dependents, if
applicable) with the following separation benefits:
 
(a) the Accrued Obligation on the Company’s customary payroll date next
following or coincident with the Date of Termination;
 
(b) if Executive requests a distribution of his benefits under the Company’s
401(k) plan at any time after the Date of Termination, distribution of such
benefits within 30 days of such request;
 
(c) for a period of nine (9) months following the Date of Termination (and under
the same terms and conditions), the medical insurance benefit coverage as
described in Section 9(e)(iv) of the Employment Agreement;
 
(d) an amount equal to three-quarters of his annual Base Salary for the 2008
fiscal year, which amount shall be payable (x) in a single lump sum payment on
September 1, 2008 or (y) if as of the date of the Date of Termination the
Executive is a not a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code and as determined by the Compensation
Committee in its sole discretion) (a “Specified Employee”), in approximately
equal installments for a period of nine (9) months following the Date of
Termination in accordance with the Company’s customary payroll practices; and
 
(e) an amount equal to the product of (1) the monthly basic life insurance
premium applicable to the Executive’s basic life insurance coverage immediately
prior to the Date of Termination and (2) nine (9) in a single lump sum payment
on (x) September 1, 2008 or (y) if as of the Date of Termination the Executive
is not a Specified Employee, February 29, 2008.
 
All payments and benefits hereunder shall be subject to applicable withholding
taxes.
 
4. In addition to the separation benefits set forth in Section 3 of this
Agreement, the Executive shall also receive the Executive’s Annual Bonus for the
2007 fiscal year payable in a single lump sum payment at a time and in a manner
consistent with the Company’s customary practices, provided, that the amount of
the payment provided in this section shall not be less than fifteen percent
(15%) of Executive’s annual Base Salary for the 2007 fiscal year.
 
5. The restrictions under Section 10(b) of the Employment Agreement shall
terminate on November 30, 2008 and the restrictions under and Section 10(c) of
the Employment Agreement shall terminate on May 30, 2009.
 
6. Pursuant to Section 20 of the Employment Agreement and in consideration of
the benefits provided herein, on the Date of Termination, Executive shall
execute the Release in the form attached to the Employment Agreement as Exhibit
A.
 
7. The Executive hereby resigns as a member of the Board of Directors of the
Company, Rex and all subsidiaries of Rex effective as of December 17, 2007.
 
8. The compensation and benefits payable to the Executive or his beneficiary
under this Amended and Restated Separation Agreement shall be in lieu of any
other severance benefits to which the Executive may otherwise be entitled upon
his termination of employment or resignation from the Board of Directors of the
Company, Rex or its subsidiaries under the Employment Agreement or any other
employment agreement or severance plan, program, policy or arrangement of the
Company or Rex.
 
 
-2-

--------------------------------------------------------------------------------

 
9. The validity, interpretation, construction and performance of this Amended
and Restated Separation Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania without regard to its conflicts of law principles.
 
10. This Amended and Restated Separation Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Separation Agreement on the date first above written.
 

 
     REX ENERGY OPERATING CORP.
     (THE “COMPANY”)
 
 
THOMAS F. SHIELDS (“EXECUTIVE”)
 
 
 
B   By:
     /s/  Benjamin W. Hulburt
 
  /s/   Thomas F. Shields
 
     Benjamin W. Hulburt, Chief Executive Officer
   






 
-3-

--------------------------------------------------------------------------------

 
